Order entered March 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01258-CV

                              CATHERINE ROSSI, Appellant

                                              V.

                    CAE INC. AND CAE SIMUFLITE, INC., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-02898

                                          ORDER
        Before the Court is appellees’ March 14, 2019 motion to correct the clerk’s record to

include a missing document. Although listed in the index of the clerk’s record, “Defendant’s

Objections to the Charge of the Court” is not included. We GRANT the motion as follows. We

ORDER Felicia Pitre, Dallas County District Clerk, to file, by March 22, 2019, a supplemental

clerk’s record containing “Defendant’s Objections to the Charge of the Court” filed on July 18,

2018.

        Appellees’ brief on the merits is currently due on March 18, 2019. On the Court’s own

motion, we extend the deadline to April 1, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE